September 28, 2007


Mr. Ryan D. Clinton
Office of the Attorney General
P. O. Box 12548(MC 059)
Austin, TX 78711-2548
Mr. John R. Lee
615 Main Street, Suite B
Gatesville, TX 76528

RE:   Case Number:  05-0157
      Court of Appeals Number:  10-02-00317-CV
      Trial Court Number:  COT-01-33440

Style:      THE TEXAS PARKS AND WILDLIFE DEPARTMENT, DOUG HAMMIT, AND
      MARVIN C. WILLS, JR.
      v.
      E.E. LOWREY REALTY, LTD. D/B/A GATESVILLE STORAGE AND THE ESTATE OF
      E.E. LOWERY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Ms. Janice M.   |
|   |Gray            |